DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed 01/28/2022 has been received and considered. Claims 1-10 are currently pending. 

Allowable Subject Matter
Claims 1-10 are allowed over prior art of record.
The following is a statement of reasons for the indication of allowable subject matter: 
none of the prior art of record taken either alone or in combination discloses
claims 1 and 10, "… extrapolation of a performance of the software application… size of the messages exchanged during the second execution differs… while the useful data exchanged are same… the extrapolation… comprises a simulation of variation of bandwidth of the… interconnection network based on a… difference in size of the messages exchanged during the first… and the second execution",
in combination with the remaining steps, elements, and features of the claimed invention. Also, there is no motivation to combine none of these references to meet these limitations. It is for these reasons that Applicant's invention defines over the prior art of record.
As allowable subject matter has been indicated, Applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).

Response to Arguments
Regarding the Specification objections, the amendment corrected all deficiencies and the objections are withdrawn.
Regarding the drawing objections, the amendment corrected all deficiencies and the objections are withdrawn.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juan C. Ochoa whose telephone number is (571) 272-2625. The examiner can normally be reached 9:30AM – 7:00 PM on Mondays, Tuesdays, Thursdays, and Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571) 272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
***
/JUAN C OCHOA/		2/8/22Primary Examiner, Art Unit 2146